Citation Nr: 1145915	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  06-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991 and from February 2003 to April 2004. Additional documentation indicates a prior period of active service may have occurred from August 1987 to April 1988. VA treatment records indicate that the Veteran may now be deployed again.

This matter was last before the Board of Veterans' Appeals (Board) in May 2010 on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran provided testimony at an RO Decision Review Officer hearing in May 2007. A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1. Since the Veteran's active duty service, he has reported experiencing sleep disturbances including snoring, periodic apneas, and daytime sleepiness.

2. The Veteran is competent to report his symptoms and his reports are credible.

3. He has been diagnosed with PTSD and obstructive sleep apnea.

4. With the benefit of the doubt resolved in the Veteran's favor, the Veteran's sleep apnea manifested during his February 2003 to April 2004 deployment.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 6847 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The record reflects the Veteran's contentions that he began experiencing sleep disturbances during his February 2003 to April 2004 deployment and lay evidence that those disturbances worsened upon his return home. VA treatment records reflect that within one (1) year of his discharge, he was provisionally diagnosed with obstructive sleep apnea (OSA) based on a history of snoring, daytime sleepiness, and witness apnea. Subsequent sleep studies resulted in a confirmed diagnosis of OSA. Based on this evidence, the Board will grant his claim for service connection on a direct basis. Alemany v. Brown, 9 Vet. App. 518 (1996); (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the issues on appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Veteran's available service treatment records reflect no complaints or treatment of sleep disturbance. He reported on a March 2004 deployment questionnaire that he did not experience "still feeling tired after sleeping," but he subsequently provided lay testimony that he experienced difficulty getting an adequate amount of sleep. The majority of the Veteran's service treatment records have been lost or destroyed. Due to the unavailability of these records, VA has a heightened obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule. Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Private mental health treatment notes dated from July 2004 state that the Veteran was experiencing sleeping problems and PTSD. VA mental health treatment notes dated in July and August 2004 reflect that the Veteran was experiencing symptoms of PTSD as well as sleep disturbance. The Veteran informed his VA health care providers that he did not sleep much due to fear during his most recent deployment and that he was unable to sleep for more than four (4) hours at a time after returning home. He informed a November 2004 health care provider that he had experienced sleep problems since completing his most recent term of active duty service. December 2004 and February 2005 treatment notes reflect the Veteran's complaints of periodic nightmares, but consistently poor sleep. The report of a January 2005 VA mental disorders examination notes that he was experiencing poor sleep in addition to nightmares and some sleepwalking. 

In April 2005, the Veteran was seen by a VA physician for treatment of sleep disturbances. The treatment note reflects that the Veteran reported feeling tired in the mornings and falling asleep during the day. His wife informed the physician that the Veteran's snoring seemed worse after he returned home from his most recent deployment. She also stated that, after his return, she had witnessed him stop breathing during his sleep. On the basis of his history of snoring, witness apnea, and daytime sleepiness, the VA physician provisionally diagnosed him with OSA and ordered sleep studies. The studies resulted in confirmation of the diagnosis.

A May 2005 document from the United Parcel Service reflects that the Veteran was terminated from his employment for falling asleep on the job. In August 2005, a VA physician ordered a CPAP machine for the Veteran.

The Veteran indicated on a May 2007 VA mental health questionnaire that he experienced trouble sleeping more than half of all days. He provided testimony before a decision review officer in May 2007 and reported that he became aware he was experiencing a sleep disorder when he returned home from his most recent deployment. He testified that his barracks-mates complained to him about his snoring. He also stated that his wife informed him that his snoring had worsened and that he stopped breathing on occasion while sleeping. He sought VA treatment after receiving this information from his barracks-mates and wife and experiencing increasing daytime sleepiness. He reported that VA physicians had diagnosed him with OSA and prescribed use of a CPAP machine. 

The Veteran wrote to VA in July 2008 and stated that his sleep had not been the same since his most recent deployment. In August 2008, VA issued formal finding on the unavailability of the Veteran's service treatment records. In March 2009, two service members who served with the Veteran in Persian Gulf wrote to VA and asked the RO to grant his claims for service connection for PTSD and fatigue.

The Veteran was afforded a sleep disorders VA examination in May 2009. The examiner noted that the Veteran experienced both PTSD and sleep apnea. Although stating that both sleep apnea and PTSD can result in sleep disturbance, the examiner opined that the Veteran's sleep apnea was not caused by his PTSD. The examiner explained that the conditions were distinct - OSA is a respiratory disease and PTSD is a psychiatric disease. Sleep studies conducted in July 2009 show that the Veteran continued to experience sleep apnea. 

In May 2011, the Veteran was afforded another VA sleep disorders examination and a mental disorders examination. The mental disorders examiner observed that both PTSD and sleep apnea result in sleep disturbance, but stated that common symptomatology does not support the existence of a causal relationship between the two disabilities. The examiner also noted that the psychiatric-related sleep symptoms did not fully account for all of the Veteran's impaired sleep patterns. The sleep disorders examiner opined that the Veteran's OSA was not due to PTSD. The examiner explained that he was aware of no medical literature supporting an etiological relationship between those two conditions. The examiner did not provide an opinion as to whether the Veteran's OSA began during service or had been aggravated by PTSD.

The Veteran contends that he began experiencing sleep disturbance during his 2003/2004 deployment and that those symptoms worsened when he returned home. His contentions are supported by statements from his wife. The medical evidence of record clearly reflects that the Veteran experienced sleep disturbance manifested by nightmares, sleepwalking, snoring, apnea, and daytime sleepiness. He has been diagnosed with OSA since April 2005 on the basis of his snoring, apnea, and daytime sleepiness. Mental health professionals have attributed nightmares and sleepwalking to the Veteran's PTSD. The 2011 examiner stated that the psychiatric-related symptoms did not fully account for the extent of the Veteran's sleep impairment. 

Under the law, the Veteran may receive service connection for distinct disabilities so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). Although he is already in receipt of service connection for PTSD and experiences some sleep disturbance as a result of that disability, the Veteran may also receive service connection for OSA since competent medical evidence of record reflects that OSA is a separate disability. Compare Esteban and 38 C.F.R. 4.14 (Evaluation of the same disability under various diagnoses is to be avoided).

Although the Veteran contends that he experiences OSA secondary to PTSD, multiple VA examiners have opined that his PTSD did not result in OSA and the medical evidence of record indicates the conditions are distinct. However, the Board finds the evidence at least in equipoise as to whether he experiences OSA as a direct result of his active duty service. The Board has the fundamental authority to decide a claim in the alternative. See Holbrook v. Brown, 8 Vet. App. 91 (1995).

The Veteran is competent to report the circumstances of his service. 38 C.F.R. § 3.159(a)(2). The Board finds his lay testimony of having experienced snoring and other OSA symptoms during and immediately after his 2003/2004 deployment credible based on consistency with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Although further medical inquiry could be undertaken with a view towards development of the claim, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). Service connection for OSA is granted.

In granting service connection for sleep apnea, the Board does not express any opinion as to its severity for purposes of assigning a disability rating. That determination will be made by the RO. The question of its severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for sleep apnea is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


